Credit Agreement, dated as of September 1, 2005, by and among Lionbridge
Technologies, Inc., Lionbridge Technologies Ireland, Lionbridge Technologies
Holdings B.V., VeriTest, Inc., Lionbridge US, Inc., Mentorix Technologies Inc.,
Lionbridge Global Solutions Companies, Inc., Lionbridge Global Solutions
Federal, Inc., Lionbridge Global Solutions II, Inc., Lionbridge Technologies
B.V., the several banks and financial institutions as may become parties thereto
and Wachovia Bank, National Association, as administrative agent for the several
banks and financial institutions as may from time to time become parties
thereto. (filed as Exhibit 10.1 to the Registrant’s 8-K dated September 7, 2005
and incorporated by reference herein).

